Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (US 2010/0151239 A1).
Regarding Claim 1, Herbert discloses providing a curable fiber reinforced resin matrix (i.e. composite material) and a surfacing construction, comprising a barrier layer and a curable adhesive layer, wherein the curable adhesive layer is in contact with the curable fiber reinforced resin matrix (para 0005, lines 1-13). Herbert discloses co-curing the curable fiber reinforced resin matrix and the curable adhesive layer (para 0005, lines 13-15). The curable adhesive layer comprises epoxy resins (para 0030, lines 3-4), and the resin matrix of the curable fiber reinforced resin matrix may have the same composition as the adhesive layer (para 0005, lines 35-38) (i.e. epoxy-based composite material and epoxy-
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding Claim 2, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert further discloses curing the composite (i.e. including curable adhesive layer) at a temperature of 177 °C to 182 °C (about 351 °F to about 360 °F) (para 0057).  
The only deficiency of Herbert is that Herbert discloses a curing temperature of 177 °C (about 351 °F), while the present claims require 350 °F.
It is apparent, however, that the instantly claimed temperature of 350 °F and that taught by Herbert are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the temperature of 177 °C (about 351 °F) disclosed by Herbert and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 350 °F disclosed in the present claims is but an obvious variant of the temperatures disclosed in Herbert, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 3, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert further discloses curing the 
Regarding Claim 9, Herbert discloses providing a curable fiber reinforced resin matrix (i.e. composite material) and a surfacing construction, comprising a barrier layer and a curable adhesive layer, wherein the curable adhesive layer is in contact with the curable fiber reinforced resin matrix (para 0005, lines 1-13). Herbert discloses co-curing the curable fiber reinforced resin matrix and the curable adhesive layer (para 0005, lines 13-15). The curable adhesive layer comprises epoxy resins (para 0030, lines 3-4), and the resin matrix of the curable fiber reinforced resin matrix may have the same composition as the adhesive layer (para 0005, lines 35-38) (i.e. epoxy-based composite material and epoxy-based adhesive surfacing material). Herbert discloses the barrier layer comprises a partially cured polyurethane layer (para 0037, lines 1-5) and that the barrier layer and the adhesive layer become joined during manufacture of a composite article (i.e. the partially cured, polyurethane-based barrier layer is co-curable with the curable adhesive layer and the curable fiber reinforced resin matrix).
Herbert further discloses curing the composite (i.e. including curable fiber reinforced resin matrix, curable adhesive layer, and barrier layer) at a temperature of 177 °C to 182 °C (about 351 °F to about 360 °F) (para 0057). 
The only deficiency of Herbert is that Herbert discloses a curing temperature of 177 °C (about 351 °F), while the present claims require 250 °F to 350 °F.
It is apparent, however, that the instantly claimed temperature of 350 °F and that taught by Herbert are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the temperature of 177 °C (about 351 °F) disclosed by Herbert and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 350 °F disclosed in the present claims is but an obvious variant of the temperatures disclosed in Herbert, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding Claims 14-16, Herbert discloses all the limitations of the present invention according to Claim 9 above. Herbert further discloses the fiber reinforced resin matrix composite laminate may be used in a variety of applications in the aerospace, automotive, and other transportation industries (para 0025). Further, Herbert discloses that fiber reinforced resin matrix composite laminate can be used in parts for airplanes, automobiles, buses, trucks, boats and train cars (para 0003). Therefore, it would have been obvious to one of ordinary skill in the art to use the fiber reinforced resin matrix composite laminate of Herbert in parts for airplanes, automobiles, buses, trucks, boats and train cars and thereby arrive at the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 10, 12-13, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1 and 9 above, and further in view of Cytec (Metlbond 1515-3 Film Adhesive Data Sheet).
Regarding Claims 4-8 and 28, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert does not disclose the Tg, 
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1), and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Herbert to use the Metlbond 1515-3 adhesive of Cytec as the epoxy-based adhesive layer, to produce a co-curable structure curable at 350 °F, that has desired erosion properties, excellent surfacing characteristics, good resistance to pre-curing humidity, and good adhesion. 
While there is no disclosure that the co-curable structure of Herbert in view of Cytec has a delta E value as claimed in Claims 4-5, given that Herbert in view of Cytec disclose a co-curable structure identical to that presently claimed, including epoxy film adhesive Metlbond 1515 identical to that used in the present invention (Specification, para 0067), it is clear that the co-curable  structure of Herbert in 
While there is no explicit disclosure in Herbert in view of Cytec that the epoxy film adhesive Metlbond 1515-3 has a gel time as claimed in Claims 6-8 or a pencil hardness value as claimed in Claim 28, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
While there is no disclosure that the co-curable polyurethane coating of Herbert in view of Cytec has a UV Radiation Transmissivity value or chemical resistance as claimed in Claim 28, given that Herbert in view of Cytec disclose a co-curable polyurethane coating identical to that presently claimed, it is clear that the co-curable polyurethane coating of Herbert in view of Cytec would inherently have a UV Radiation Transmissivity value and chemical resistance identical to that presently claimed.
Regarding Claims 10, 12-13, and 29, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert does not disclose the Tg, gel time, or pencil hardness value of the epoxy-based adhesive layer, the UV radiation transmissivity value or chemical resistance of the polyurethane-based barrier layer, or that the composite laminate withstands exposure to benzyl-
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1), and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Herbert to use the Metlbond 1515-3 adhesive of Cytec as the epoxy-based adhesive layer, to produce a co-curable structure curable at 250 °F or 350 °F, that has desired erosion properties, excellent surfacing characteristics, good resistance to pre-curing humidity, and good adhesion. 
While there is no explicit disclosure in Herbert in view of Cytec that the epoxy film adhesive Metlbond 1515-3 has a gel time as claimed in Claim 10 or a pencil hardness value as claimed in Claim 29,
While there is no disclosure that the co-cured structure of Herbert in view of Cytec withstands direct exposure to a benzyl alcohol-based paint stripping agent as claimed in Claim 12 or resists discoloration when exposed to UV radiation as claimed in Claim 13, given that Herbert in view of Cytec disclose a co-curable structure identical to that presently claimed, including epoxy film adhesive Metlbond 1515 identical to that used in the present invention (Specification, para 0067), it is clear that the co-curable  structure of Herbert in view of Cytec would inherently withstand direct exposure to a benzyl alcohol-based paint stripping agent and resist discoloration when exposed to UV radiation, identically as presently claimed.
While there is no disclosure that the co-curable polyurethane coating of Herbert in view of Cytec has a UV Radiation Transmissivity value or chemical resistance as claimed in Claim 29, given that Herbert in view of Cytec disclose a co-curable polyurethane coating identical to that presently claimed, it is clear that the co-curable polyurethane coating of Herbert in view of Cytec would inherently have a UV Radiation Transmissivity value and chemical resistance identical to that presently claimed.
Response to Arguments
Applicant’s amendments to Claim 28 overcome the 35 USC 112(b) rejection of record.
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to the rejection(s) of claim 1 under 35 USC 102 over Spoonire and of claims 2-10, 12-16, and 28-29 under 35 USC 103 over Spoonire in view of Marx and Cytec have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herbert and Herbert in view of Cytec, as set forth above.
Applicant argues that the fact a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency (Remarks, pg 20).
However, the basis for inherency set forth above is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787